                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                       Plaintiff,

               v.                                                     Case No. 17-C-70

WAL-MART STORES EAST LP,

                       Defendant.


                                              ORDER


       Plaintiff Equal Employment Opportunity Commission (EEOC) brought this action against

Defendant Walmart Stores East LP on behalf of a terminated employee with Down Syndrome,

Marlo Spaeth, alleging discrimination under Title I of the Americans with Disabilities Act of 1990

(ADA) and Title I of the Civil Rights Act of 1991. After a four-day trial, the jury returned a verdict

in favor of the EEOC, awarding $150,000 in compensatory damages and $125,000,000 in punitive

damages.    After the verdict was returned, Walmart orally moved to reduce the award of

compensatory and punitive damages to the statutory maximum of $300,000. See 42 U.S.C.

§ 1981(a). The Court granted Walmart’s motion. The Court advised that it was withholding the

entry of judgment until it determined the issues of backpay and equitable relief.

       On July 26, 2021, the Court held a telephone conference to discuss post-trial briefing. The

Court set a briefing schedule as to motions for equitable relief. After the parties expressed

disagreement as to a briefing schedule for Rule 50 and Rule 59 motions, the Court invited the

parties to submit letters to address the issue. Walmart requests that its Rule 50 and Rule 59 motions

be due 28 days after the entry of judgment, and the EEOC requests that the Court set a briefing




        Case 1:17-cv-00070-WCG Filed 08/04/21 Page 1 of 2 Document 244
schedule under which Walmart files its motions in 30 days. Having considered the arguments

made by the parties, the Court will not require that Rule 50 and Rule 59 motions be filed before

the entry of judgment. Although parties may file valid motions prior to the entry of judgment, the

Court finds that any arguments Walmart intends to advance regarding the judgment would be more

appropriately addressed after a final judgment is entered. Walmart may file any post-trial motions

consistent with the Federal Rules of Civil Procedure.

       SO ORDERED at Green Bay, Wisconsin this 4th day of August, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                2

        Case 1:17-cv-00070-WCG Filed 08/04/21 Page 2 of 2 Document 244
